Citation Nr: 1113223	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to an initial compensable disability rating for the service-connected hemorrhoids.

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected scar of the left side of the mouth.  

5.  Entitlement to compensable disability ratings for the service-connected residual scars of the head, neck and torso.

6.  Entitlement to a disability rating in excess of 30 percent for the service-connected left ventricular hypertrophy.  

7.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected adjustment disorder with mixed anxiety and depressed mood.  

8.  Entitlement to a disability rating in excess of 20 percent for the service-connected hypertension.  

9.  Entitlement to a special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran retired after serving over 20 years of active military service which extended from December 1970 to December 1972 and from July 1974 to July 1992.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2004 rating decision denied service connection for multiple myeloma while the July 2006 rating decision addressed the other issues on appeal.  The July 2006 rating decision granted service connection for some disabilities and assigned disability ratings; denied increased disability ratings for some disabilities for which service connection had already been established; and, denied service connection for some disabilities.

The Veteran disagreed with the effective date with regard to the hypertension rating issued in the February 2002 rating decision.  In the Veteran's timely notice of disagreement, received in August 2002, the Veteran asserted that the increased rating retroactive award should be taken back to August 1, 1992.  In November 2003, the RO issued a statement of the case and the Veteran filed a timely substantive appeal in which he again stated that he was disagreeing with the effective date of the 30 percent rating, which should go back to August 1992.  By way of a May 2006 rating decision, the RO granted an earlier effective date back to August 1, 1992, and notified the Veteran that this was considered a compete grant of the benefit sought as to that appeal.  As the matter was granted in accordance with the Veteran's specific request, the effective date issue is not before the Board.

In April 2007, the RO granted an increased rating from 30 percent to 50 percent for the service-connected adjustment disorder with mixed anxiety and depressed mood.  The effective date of the increase was February 15, 2005, the effective date of service connection.  As the increase was not a complete grant of benefits on appeal, the issue remained in appellate status.  Meanwhile, the RO also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), also effective from February 15, 2005.  

In October 2008, the Board issued a decision denying the Veteran's claims of service connection for multiple myeloma, a low back disorder, and residuals of a bunionectomy, as well as a claim for an increased rating for the service-connected left shoulder impingement syndrome with traumatic arthritis, rated as 10 percent disabling.  The issues listed on the title page of this decision were remanded back to the RO for additional development of the record.  With the exception of the claim of service connection for headaches, the agency of original jurisdiction (AOJ) substantially complied with the October 2008 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

A July 2010 rating decision granted service connection for a scar, left side of mouth, and assigned an initial 10 percent rating, effective from February 15, 2005.  Although the RO determined this action established an initial grant of service connection, the assignment of the 10 percent rating, in fact, essentially represented an increased rating in response to the Veteran's claim for a compensable rating for the already service-connected residual scars of the face; and, as this award is not a complete grant of the benefits sought, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Similarly, the RO, in the July 2010 rating decision, bifurcated the service-connected disability of hypertension with left ventricular hypertrophy into two separate disabilities.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease).  In so doing, the RO retained the 30 percent rating assigned to the left ventricular hypertrophy and granted service connection for hypertension as a separate service-connected disability with an initial 20 percent rating assigned effective from February 15, 2005, the date on which the Veteran's most recent claim for increase was received at the RO.  Although the RO determined this action established an initial grant of service connection, the assignment of the 20 percent rating, in fact, essentially represented an increased rating in response to the Veteran's claim for a higher rating for the already service-connected hypertension with left ventricular hypertrophy.  Moreover, as this award is not a complete grant of the benefits sought, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

It is also noted that the RO issued a rating decision in February 2002 whereby the rating for hypertension with ventricular hypertrophy was increased from 10 percent to 30 percent disabling effective March 27, 2001.  The veteran filed a timely notice of disagreement in which he disagreed with the effective date and asserted that the increased rating retroactive award should be taken back to August 1, 1992.  In November 2003, the RO issued a statement of the case and the veteran filed a timely substantive appeal in which he again stated that he was disagreeing with the effective date of the 30 percent rating, which should go back to August 1992.  By way of a May 2006 rating decision, the RO granted an earlier effective date back to August 1, 1992, and notified the veteran that this was considered a compete grant of the benefit sought as to that appeal.  As the matter was granted in accordance with the veteran's specific request, that issue is not before the Board.

The issue of service connection for headaches; the issue of entitlement to a disability rating in excess of 10 percent for the facial scar at the left side of the mouth; the issue of entitlement to a rating in excess of 20 percent for hypertension; and, whether the Veteran is entitled to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the medical and other competent evidence of record establishes that the Veteran did not have a chronic sinus disability during service or within the first post-service year, and any current sinus condition is not related to service.  

2.  The severity of the Veteran's service-connected hemorrhoids more nearly approximate that of a mild or moderate degree.  

3.  The service-connected residuals of lacerations to the head, neck and torso (other than the scar to the left side of the mouth) consist of 12 scars that are well-healed, nontender, and do not cause limitation of function.

4.  During the appeal period, the competent and probative medical and other evidence of record reveals objective evidence of left ventricular hypertrophy on echocardiogram, with the Veteran's ejection fraction remaining between 60 and 80 percent.  The Veteran has self-estimated his METS at 4 with resultant dyspnea.  At no time during the appeal period has the ejection fraction been shown to be below 60 percent and more than one episode of congestive heart failure during a twelve month period has not been demonstrated.  

5.  Since the effective date of service connection, the service-connected acquired psychiatric disorder has been manifested by disturbances of motivation and mood; at no time has the service-connected acquired psychiatric disorder ever been productive of symptoms that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals, illogical, obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for the assignment of a compensable disability rating for the service-connected hemorrhoids have not been met at any time during the appeal period.  38 U.S.C.A. § 1115, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2010).

3.  The criteria for the assignment of a compensable rating for the service-connected scars associated with the lacerations of the head, neck and torso (other than the scar on the left side of the mouth), have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.118, Diagnostic Codes 7800-7805 (2002 and 2010).

4.  The criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected left ventricular hypertrophy have not been more nearly approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7007 (2010).

5.  The criteria for the assignment of an initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9432-9434, 9440 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the remaining claims on appeal, the RO provided the appellant pre-adjudication notice by a letter dated in June 2005 (for the claims of service connection for a sinus condition, as well as the underlying claims of service connection for hemorrhoids, anxiety/depression and residuals of lacerations of the head and torso).  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and a service connection claim and the relative duties of VA and the claimant to obtain evidence.  

In subsequent letters, sent to the Veteran in February 2006, May 2006, July 2006, and October 2007, the Veteran was provided additional notice regarding his claim for an increased rating for left ventricular hypertrophy, what evidence was necessary to substantiate his claims, in addition to notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  These letters were followed with a July 2010 Supplemental Statement of the Case (SSOC).  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The matter was remanded in October 2008 to afford the Veteran additional VA examinations to assess the current nature, likely etiology and/or severity of the claimed disabilities.  With the exception of the headache examination, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a sinus disorder.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 1979, the Veteran presented with nasal congestion and pain in the chest upon inspiration times three days.  The Veteran also complained of a sore throat.  Examination revealed facial sinus tenderness.  The assessment was mild nasal congestion.  In July 1980, the Veteran was treated for sinus pain, sneezing, headache, post nasal drip and diarrhea.  Examination revealed mild pain in the sinus behind both eyes.  The assessment was sinusitis.  In January 1981, the Veteran was treated for nasal congestion and sinus congestion that was associated with a virus.  Tenderness was noted in the frontal sinuses.  The assessment was sinusitis.

Post service records include a September 2005 computerized tomography (CT) scan of the paranasal sinuses which revealed that the paranasal sinuses were free of inflammatory disease.  There was no anatomical abnormality identified.  The osteomeatal complexes appeared to be patent bilaterally.  

At a general VA examination in January 2009, the Veteran reported an onset of runny nose during service, which would sometimes clog up.  He had no surgeries.  He reported that he had recently begun using flunisolide spray for his nose.  The Veteran reported perennial rhinitis, manifested by runny nose, but with clear rhinorhea all through the year.  The examiner noted that the STRs documented treatment for sinusitis in 1981 and in 1989, which had resolved.  The Veteran had no current chronic sinusitis, and only complained of a clogged nose on occasion.  There was no purulent discharge, no speech impairment or nasal regurgitation.  X-ray of the sinuses revealed no air-fluid level or bony destructive lesion.  The sinuses appeared well-aerated.  There was a minimal septal deviation to the right.  

The diagnosis was resolved sinusitis, with no objective residual findings and no functional impairment.  

At a separate VA examination of the sinuses in January 2009, the examiner noted a review of the Veteran's claims file and indicated that there was no specific history of sinus infections requiring antibiotic therapy.  The examiner also noted that the STRs reflects occasional upper respiratory infections (URIs) but no history of serious sinusitis.  In 2004, the Veteran was diagnosed with multiple myeloma, and it was around that time that he reportedly began to have trouble with congestion and difficulty with nasal breathing on a chronic basis.  On examination, the Veteran's neck vessels were normal.  They thyroid was normal and there was no adenopathy.  There was no tenderness over the maxillary antrum, medial canthal, or frontal areas.  Anterior rhinoscopy showed marked hypertrophy of turbinates bilaterally with deviated nasal septum.  Left airway with hypertrophy of turbinates and deviated nasal septum with 90 percent obstruction was noted.  Ptosis of the soft palate of the oral cavity was also noted.  The diagnosis was hypertrophy of turbinates and deviated nasal septum with 90 percent obstruction of each nasal airway.  The examiner noted, however, that those obstructions appeared to occur at the time of the multiple myeloma diagnosis.  

Although the evidence shows that the Veteran was treated on at least two occasions for acute sinusitis, the evidence does not show that the Veteran developed a chronic sinus disorder during service and, moreover, the evidence does not demonstrate the presence of a current chronic sinus disorder.  Specifically, the Veteran has not been treated with antibiotics for a sinus infection on any type of regular basis, x-rays of his sinuses do not show chronic sinusitis, and a VA examiner relates the Veteran's clogged nasal passages to the non-service-connected multiple myeloma and not to any acute sinusitis in service or any other event in service.  

There is no competent opinion to the contrary.  Certainly, the Veteran is competent to state that he has clogged nasal passages, and this has been confirmed by objective findings, but the Veteran is not capable of providing a medical conclusion relating any current nasal disability to a couple of acute incidents of sinusitis in service because he does not possess the requisite medical expertise that is required to make such a medical conclusion.

The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible; however, such absence is for consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

Moreover, the lack of any medical evidence showing a chronic sinus disorder in service or currently, coupled with the opinion of the VA examiner who found it more likely than not that the Veteran's obstructed nasal passages were a result of multiple myeloma outweighs the Veteran's competent, credible and probative reports of continuity of symptoms since service.  The medical opinion of the January 2009 examiner is weighted heavily as it was based on a physical examination and an extensive review of the medical history.  Moreover, the evidence shows that a chronic disorder currently present was not shown in service.  Hence, the preponderance of the evidence is against the claim of service connection for a chronic sinus disorder, there is no doubt to be resolved; and service connection for a chronic sinus disorder is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


III.  Increased Ratings

The Veteran seeks higher ratings for the service-connected hemorrhoids, residuals lacerations of the head and torso (scars), left ventricular hypertrophy, and acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids

Service connection has been established for hemorrhoids with a noncompensable rating assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  The RO granted service connection for hemorrhoids because the STRs revealed extensive treatment for hemorrhoids in service, including banding in 1987 and continued treatment three years later in 1990.  Although the Veteran's hemorrhoids were service connected, a noncompensable rating was assigned effective from the date of claim in February 2005 because there was no current treatment for hemorrhoids, and, in fact, there was no post-service treatment for hemorrhoids shown in the claims file.  Nonetheless, the Board determined in its October 2008 remand that a VA examination was necessary to determine the current state of the hemorrhoids given the extensive documentation in service.  

At VA examinations in January 2009 and May 2010, the examiner noted a review of the claims file and the Veteran's self-reported history of no surgeries associated with the hemorrhoids.  The Veteran reported that the hemorrhoids get very sore sometimes, but he had no loss of sphincter control, no fecal leakage, no involuntary bowel movement and did not require a pad.  There was occasional bleeding reported, but no thrombosis.  The Veteran reported bleeding two to three times per year, which consisted of bright red blood in the bowel one time per episode.  The Veteran treats the condition with Preparation H which worked well.  Additionally, the Veteran has used sitz baths when there is bleeding, which also worked well.

On examination there was good sphincter tone.  There was a small, non-thrombosed external hemorrhoid anteriorly.  The diagnosis was hemorrhoids, with no functional impairment.  

Under diagnostic Code 7336, hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures are rated as 20 percent disabling.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Mild or moderate hemorrhoids are rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7336.

VA medical records dated throughout the appeal period do not show treatment for frequent recurrences of hemorrhoids.  Additionally, there is no evidence that the Veteran's hemorrhoids are treated with prescription medication or that surgery has ever been recommended for the hemorrhoids.  The presence of one small non-thrombosed hemorrhoid was noted on examination in January 2009, and it appears that the same hemorrhoid was noted again in May 2010, but there was no functional impairment associated with it on either occasion and the evidence of record since service does not show hemorrhoids to be thrombosed or irreducible.  

Upon review of the evidence of record, the Veteran's hemorrhoids are more accurately described as mild, and thus are nearly analogous to the criteria set forth for the currently-assigned noncompensable disability rating.  There is no evidence whatsoever of secondary anemia, or hemorrhoidal fissures; thus the criteria for a 20 percent disability rating are not met.  At no point in the record were hemorrhoids noted to have been large or thrombotic, or remarkable in any way.  As no functional impairment was identified during either of the VA examinations noted above, the Veteran's hemorrhoids cannot be described as large, thrombotic, irreducible, or having excessive redundant tissue.  The Veteran's reported symptoms have been considered but the more probative medical evidence shows that he does not have large, thrombosed, irreducible hemorrhoids, and thus a compensable rating is not warranted.  The medical evidence is most probative as it was based  on a review of the history, as a physical examination was conducted, and as the findings were reported in sufficient detail so the Board can make an informed determination.  The preponderance of the evidence is against the assignment of a compensable disability rating for hemorrhoids at any time during the appeal period. 


Lacerations (Scars) of the Head, Neck, and Torso

The record reflects that during service, the Veteran's wife injured him with a knife during a domestic dispute that resulted in several lacerations to the head, neck and torso.  Service connection was established for the residual scars with a noncompensable rating assigned, effective from February 2005.  The Veteran disagreed with the noncompensable ratings assigned and this appeal ensued.  During the course of the appeal, the RO issued a rating decision granting service connection for scar, left side of mouth, with an evaluation of 10 percent, effective from February 15, 2005.  The separate grant of service connection was based on a finding that the scar on the left side of the mouth was the only scar of the 13 scars identified that met the criteria for the assignment of a compensable (10 percent) rating based on disfigurement of the head, face or neck.  However, service connection had already been established for this scar as a residual of entire disability of "residuals of lacerations (scars) of the head, neck and torso), and as such, the claim was one of increased rating, and not one of service connection.  In turn, given the increased rating of 10 percent, which is not considered a complete grant of benefits sought on appeal with regard to the service-connected scar of the left side of the mouth, the matter remains in appellate status, along with the claim of entitlement to an increased (compensable) rating for the remaining 12 scars of the head, neck and torso.  However, because the RO did not issue a supplemental statement of the case after the increase to 10 percent, the issue with regard to the facial scar at the left side of the mouth must be remanded for issuance of an SSOC, as noted in the remand below.  The other scars are addressed herein.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The RO informed him of both the old and new criteria and also considered his appeal under the rating criteria that were effective from August 30, 2002, and the criteria effective from October 23, 2008.

Under the applicable criteria in effect from August 30, 2002, for scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle). Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3.

The criteria of Codes 7801 and 7802 govern scars other than the head face or neck.  Pursuant to Diagnostic Code 7801, a deep scar that involves an area or areas exceeding 6 square inches or 39 sq. cm. warrants a 10 percent or higher rating depending on the total area or areas involved.  However, in this case, the Veteran's scars do not exceed six square inches, they are not deep, and they do not involve limitation of motion.  Pursuant to Diagnostic Code 7802, a superficial scar that does not cause limited motion is entitled to a maximum 10 percent evaluation if the scars involve an area or areas of 144 square inches or greater.  That is not the case here. Accordingly, the Veteran is not entitled to a compensable rating under Diagnostic Codes 7801 and 7802.

Pursuant to Diagnostic Code 7803 a superficial, unstable scar warrants a 10 percent evaluation and pursuant to Diagnostic Code 7804, a superficial scar that is painful on examination is entitled to a 10 percent evaluation.  Upon VA examinations, the examiners found there was no tenderness on palpation nor were the subject scars found to be unstable therefore a compensable evaluation is not warranted under these criteria.  Furthermore, a compensable rating is not warranted pursuant to Diagnostic Code 7805, which states that other scars should be rated based on limitation of function of the affected part because the examiner specifically stated that there was no limitation of function with respect to any of the scars associated with the service-connected disability.  In pertinent part, the regulatory amendments include the addition of note 4 under Diagnostic Code 7800.  This note provides that VA should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. Diagnostic Code 7804 was revised to indicate that unstable or painful scars would be rated as 10 percent disabling provided that there was one or two scars that were unstable or painful.  Higher ratings are available for addition unstable or painful scars.  Diagnostic Code 7805 was revised to indicate that any disabling effect(s) not considered in a rating pursuant to Diagnostic Codes 7800-7804 could be rated under an appropriate diagnostic code.  A compensable rating is not warranted under the new criteria.  The evidence does not show that he has service-connected pain, instability and residuals of associated muscle or nerve damage.  

At a VA examination in February 2006, the Veteran reported that all of his scars ached at a level of 6 every day for 30 to 60 minutes.  The Veteran denied all other problems such as paresthesia, paresis, redness, swelling, pruritus or other complaints.  The Veteran maintained that he was limited by the lacerations because it was difficult to move due to pain in his limbs.  The examiner noted that the STRs noted some postoperative infection locally in the lacerations in the armpit; however, they resolved well without sequelae subsequent to that time.  On examination, the Veteran noted multiple scars.  Across the chest, he had a 9 cm scar and a 10 cm scar, right to left slightly raised, hyperpigmented one-third cm wide across both breasts.  There was also an 8 cm slightly raised and slightly hyperpigmented very linear scar in the left lower neck posteriorly.  On the upper back on the left, there was a 4x1.5 cm hyperpigmented slightly raised scar.  On the right  medial upper arm, there was a 6x1/3 cm slightly hyperpigmented scar.  On the left medial upper axilla, there was a 6x1.5 cm scar.  On the left upper outer arm, there were two 5 cm oblique scars all were slightly hyperpigmented, slightly raised to flat.  They moved freely with the surrounding skin.  There were no excoriations.  There was no redness or swelling.  There was no tenderness or paresthesias.   

At the VA examination in January 2009, the Veteran reported that sometimes his scars itch.  The scars other than the mouth scar were described as being located as follows:  one scar on the posterior base of the skull, several across the chest, two on the right upper arm, three on the left upper arm, and one of the left forearm.  

Of the 12 additional scars, none were tender, none were adherent and there was no limitation of function with respect to any of the scars.  There was no ulceration or breakdown associated with any of the scars.  The sizes of the scars were as follows:  The scar on the back of the neck at the base was 7 cm x 2 mm; the scar on the right upper shoulder was 2cm x .5cm; the scar on the right bicep was 8cm x .5 cm; the scar on the left upper arm anterior to the shoulder is 7cm x .5 cm; the scar on the left upper arm in the left deltoid is 6cm x .25 cm; the scar on the left pectoralis was 11 cm x 1 cm; the scar on the right pectoralis was 9 cm x .1 cm; the scar inferior to the right pectoralis muscle is 17cm x .5 cm and slightly raised; the scar on the left forearm is 4.5 cm x 2 mm; the scar on the left upper back is 4cm x 1cm; the scar on the left upper arm near the left axilla is 6 cm x 1cm; and, the scar on the left upper arm inferior to a scar on the left deltoid is 6cm x .5 cm.  

Findings in May 2010 were identical to those in January 2009.  Based on the above findings, none of the Veteran's 12 remaining scars were described as disfiguring, none were described as painful, and none were large enough to meet the criteria for the assignment of a compensable rating.  

The Veteran reported at his examination in February 2006 that he was limited by his lacerations because it was now difficult for him to move his limbs due to pain.  However, no medical professional has ever suggested that the Veteran's joint pain has anything to do with the service-connected scars.  The Veteran's statements are inconsistent with the examiner's findings and the objective findings by two separate examiners outweighs the Veteran's statements which have not been altogether consistent from examination to examination.  Although he is certainly competent to state that he has joint pain, the etiology of the joint pain is a complex medical question that the Veteran is untrained to answer.  Moreover, this case is complicated by the fact that the Veteran has a serious illness (multiple myeloma) which is not service-connected.  As such, the Board must defer to the examiner's opinion as to the level of functional impairment with respect to the Veteran's scars and the examiner specifically found that there was no functional impairment due to the scars.  

In summary, as the preponderance of the evidence is against the assignment of a compensable evaluation for any of the scars associated the lacerations of the head, neck or torso; compensable ratings are not for assignment.  These ratings cover the entire appeal period, as there has been no time during the appeal period whether the evidence has established that higher ratings are warranted.  38 C.F.R. § 4.118.

Left Ventricular Hypertrophy

The Veteran's claim for an increased rating was received at the RO in February 2005.  During the previous year, in 2004, the Veteran was diagnosed with multiple myeloma.  Numerous records dating during 2004 address symptoms associated with the non-service-connected multiple myeloma.  Other records show an inpatient admission in April 2004 for anemia, and a May 2004 admission for pneumonia with symptoms including shortness of breath, and coughing spells.  A history of hypertension was also noted.  These records indicate that the Veteran had a history of enlarged heart for which he was worked up with Persantine thallium, echocardiogram, and finally cardiac catheterization in February 2004.  The cardiac catheterization showed non-obstructing single-vessel disease of one of the marginal obtuse artery and medical treatment was recommended.  

EKGs in January 2004, April 2004 and May 2004 were consistent with left ventricular hypertrophy.  Mild coronary disease was noted in April 2004.  

In February 2005, the Veteran was seen for complaints of chest pain.  He was referred for evaluation of amyloid heart disease.  Echocardiogram revealed aortic root of normal size.  Aortic valve appeared grossly normal.  The left atrial size appeared normal.  The mitral valve was normal in structure and motion.  The left ventricular systolic function was hyperdynamic with estimated left ventricular ejection fraction of approximately 70 to 80 percent.  No segmental wall motion abnormalities were seen.  Severe concentric left ventricular hypotrophy was noted with normal left ventricular cavity size.  Right sided cardiac structures appeared normal.  There was no pericardial effusion seen.  Pulsed-wave, continuous-wave, and color-flow Dopplers demonstrated mild mitral regurgitation with estimated peak pulmonary artery systolic pressure approximately 40-45 mmHg.  

Echocardiogram of August 2005 revealed a left ventricular systolic function normal with an estimated left ventricular ejection fraction of 60 to 70 percent.  No segmental wall motion abnormalities were seen.  Mild concentric left ventricular hypertrophy was present.  

A chest x-ray in September 2005 revealed low long inflation and a stable appearing mild cardiac enlargement.  Another September 2005 x-ray revealed an enlarged cardiac silhouette.  

At a VA examination in January 2009, the Veteran described angina, fatigue, dizziness on occasion, some dyspnea with exertion on occasion with walking greater than 30 minutes, no syncope or dyspnea at rest.  The symptoms only occur on occasion and the Veteran has not had a heart attack, congestive heart failure (CHF) or rheumatic heart disease.  The Veteran has not undergone angioplasty, stents, coronary artery bypass graft, valve surgery or transplant.  He was treated with Zestril and Coreg.  The Veteran estimated his METS at approximately 4, based on when he develops dyspnea.  On examination, the chest was bilaterally symmetric, and respirations were regular and rhythmic.  Lungs were clear without wheezes or crackles.  Heart had a regular rate and rhythm without murmurs or gallops.  There was no gross varicosities or venous flushing.  There was no stasis dermatitis or pretibial edema.  Peripheral pulses were palpable and bilaterally equal.  There was no pallor.  There was good capillary refill.  The right atrium and right ventricular were normal.  The left atrium was upper limits of normal at 4cm.  The aorta was normal.  Left ventricular hypertrophy was noted, with septum 1.1, posterior wall 1.2, LVIDd 5.3, LVIDs 3.2, ejection fraction at 70 percent.  The impression was mild concentric left ventricular hypertrophy, mild mitral regurgitation, mild tricuspid regurgitation, aortic valve sclerosis and mild aortic regurgitation.

Findings from the May 2010 VA examination were similar, with a diagnosis of left ventricular hypertrophy and an ejection fraction of 70 percent noted on echocardiogram.  One critical difference in the July 2010 examination, however, was the examiner's notation that, "METS is affected by deconditioning, body habitus, musculoskeletal conditions, pulmonary function, metabolic conditions, and personal effort.  As such, the objectively obtained LVEF (ejection fraction) is a more accurate measure of cardiac function."  

The Veteran's heart disability is currently rated as 30 percent disabling under Diagnostic Code 7007.  Under Diagnostic Code 7007, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  The next higher rating under DC 7007 is a 60 percent disability rating.  That rating requires findings of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id.

In this case, the ejection fraction is between 60 and 80 percent during the appeal period, which does meet the criteria for the next, higher, 60 percent rating under Diagnostic Code 7007.  The only MET testing comes from the January 2009 and July 2010 VA examination reports.  These reports note that the Veteran estimated his own METs at 4.  This estimation would appear to meet the criteria for the next higher, 60 percent rating under Diagnostic Code 7007; however, the VA examiner specifically stated in the July 2010 examination report that the left ventricular ejection fraction measure was a much more reliable and objective measure of the Veteran's disability than the METs measure, which was an approximate estimate, at best.  Although there is no reason to doubt the Veteran's credibility with regard to his METs estimate, it is outweighed by the examiner's statements regarding the accuracy of that measurement compared with the objectively obtained left ventricular ejection fraction which was a more accurate measure of cardiac function.  The VA examiner is a medical professional whose opinion is based on sound medical principles, and thus it carries more weight than an estimate provided by the Veteran, particularly given that the Veteran also suffers from the non-service-connected multiple myeloma.  Furthermore, when considering that the Veteran's overall cardiac function has never been described as more than mildly impaired, coupled with the more accurate measure of cardiac function, the Veteran's ejection fraction of 60 to 80 percent, the criteria are clearly not met for the assignment of a rating in excess of 30 percent.   

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected left ventricular hypertrophy; there is no doubt to be resolved; and a rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Psychiatric Disorder

Service connection has been established for a psychiatric disorder with an initial disability rating of 50 percent assigned, effective from February 15, 2005.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

Diagnostic Code 9411 governs ratings for PTSD, based on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula for Mental Disorders.  (Generalized anxiety disorder is rated pursuant to Diagnostic Code 9400 and dysthymic disorder is rated pursuant to Diagnostic Code 9433, for example).  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Private treatment records dating back to September 2002 note a diagnosis of major depression with a history of outpatient therapy for depression dating back to service.  The Veteran admitted to multiple vegetative signs with passive suicidal ideation over several years, although he had no suicide attempts.  These records consistently note appropriate behavior on examination, but frustration and depressed mood.  There was no formal thought disorder, no delusions, and no hallucinations.  The Veteran's affect was appropriate, impulse control was intact, and the Veteran was oriented and cooperative.  Global Assessment of Functioning (GAF) was 70.  

In late 2002 and early 2003, the Veteran was tried on a number of medications to control his depression, including Wellbutrin, Paxil, Lexapro, and Remeron.  During treatment he reported continued occasional panic attacks, for which was also prescribed Zanax.  By mid 2003, the Veteran rejected these medications for one reason or another and was tried on Effexor.  The medications appeared to help somewhat although the Veteran did continue to complain of depression.  

A March 2004 private psychiatric progress note indicates that the Veteran was being treated for what appeared to be dysthymia.  The report notes that he discontinued Effexor and attempted to try Celexa, but was taken off all antidepressants when he was recently hospitalized for multiple medical problems, including hypertension.  Global Assessment of Functioning (GAF) at that time was noted as 70.  

A June 2005 psychiatric evaluation noted that the Veteran had stopped taking medications for depression.  He had never been hospitalized for a psychiatric condition, and was not seeking treatment for a psychiatric disorder at that time.  The Veteran reported that he had trouble sleeping, and felt that this could be due to his steroid use.  On mental status examination, the Veteran was appropriately dressed and groomed and displayed good eye contact.  He was cooperative and demonstrated normal level of activity.  Mood was generally positive.  Affect was appropriate, normal and full in range.  Speech was within normal limits.  Thought processes were organized.  Judgment and reasoning were intact.  He was alert and oriented.  There was no evidence of a thought disorder.  The Veteran acknowledged depressed mood and feelings of worthlessness.  He stated that he felt useless because he could no longer get things done as he used to.  He denied suicidal ideation.  Mild anhedonia was acknowledged.  He also noted increased forgetfulness and a high level of fatigue.  He denied significant anxiety.  

Psychological testing revealed that the Veteran was experiencing symptoms consistent with a high level of clinical depression.

In sum, the Veteran was being evaluated for autologuous stem cell transplant, and the report noted a history of depression with attempted use of antidepressants with minimal benefit.  The Veteran was not under the care of a mental health professional.  He endorsed symptoms of clinical depression both in the interview and on self-report measure.  Based solely on his high level of emotional distress, the Veteran was placed at moderate to high risk for poor psychosocial adjustment during the stem cell transplant process.  The diagnosis was major depression, recurrent, moderate.  Global Assessment of Functioning (GAF) was 60, 70 during the prior year.  

Another psychiatric evaluation from July 2005 noted a long-standing history of mood swings characterized by frequent depressions lasting 2 to 3 weeks to months alternating with 3 to 4 days periods of hypomania.  When he was down, he had trouble sleeping and lacked interested in doing things and lacked energy.  The Veteran never had panic attacks or became suicidal.  Mood was dysphoric and depressed.  Affect was generally constricted, but he was able to smile and laugh on several occasions.  Memory appeared intact.  Insight and judgment was fair.  As with prior examinations, the Veteran was well-groomed, polite, and cooperative, and had normal speech.  The assessment was probable bipolar disorder with rapid cycling.  Global Assessment of Functioning (GAF) was listed as 60.  

At a VA psychiatric examination in February 2006, the examiner noted a review of the claims file prior to the examination.  The examiner noted that the Veteran was taking Ambien for sleep because he reportedly had great difficulty falling asleep.  The Veteran also complained of low energy level during the day, but the examiner noted that the Veteran underwent a [stem cell] transplant in August 2005 and underwent extensive chemotherapy prior to the transplant.  The Veteran reported that he is much more forgetful than he used to be.  The Veteran also noted that he had very few friends and did not socialize very much.  The Veteran denied suicidal ideation, but noted that he often felt useless.  The Veteran reported that he used to enjoy the outdoors and his occupation, and it has been difficult adjusting to being out of work.  The Veteran indicated that his illness has caused a significant change in the quality of his life and he found this difficult to deal with.  

On mental status examination, the Veteran was neatly and cleanly dressed and demonstrated good personal hygiene.  The Veteran was pleasant and cooperative.  Mood was somewhat dysphoric.  Affect was full and reactive.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran maintained eye contact throughout the session.  There was no inappropriate behavior.  The Veteran was alert and fully oriented, and there was no evidence of gross memory loss or impairment.  Speech was linear and coherent, with normal rate and volume.  

The examiner concluded that the Veteran had a long history of having difficulty coping with stressors in his life, which began during service.  The examiner further noted that the Veteran was suffering from the very significant stressor of having multiple myeloma, and he was having some difficulty with coping with the residuals and treatment of the disease.  The examiner noted that the Veteran suffered from depression and anxiety resulting from a difficulty adjusting to having multiple myeloma.  The Veteran's symptoms include lack of energy, poor sleep, feeling useless, isolation, and depression.  Nevertheless, the Veteran is alert and oriented, and does not demonstrate any significant impairment in judgment.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, chronic.  The Global Assessment of Functioning (GAF) score was 60.  

Private treatment records from Dr. Tabbaa in 2007 note a history of depressive disorder with memory disturbance.  The Veteran reported that the depressive disorder became worse after his multiple myeloma diagnosis.  Because the Veteran reported that he improved with Effexor, Dr. Tabbaa put him back on the drug in May 2007.  

At a VA psychiatric evaluation in July 2010, the Veteran reported that his 35-year marriage was fine.  He got along with his children and his friends outside the family.  He reported that the Effexor had improved his memory somewhat, and noted that he was a deacon at his church.  

The Veteran reported that he had not worked since his multiple myeloma diagnosis in 2004, and that was the reason for his unemployment.  He reported that he was still suffering the effects of the stem cell transplant and the chemotherapy, including numbness in his feet and hands.  

On examination, there was no apparent impairment in thought process and communication and the Veteran's behavior was unremarkable.  There was no impairment of activities of daily living due to symptoms of a mental disorder.  The Veteran was fully oriented, well-groomed, friendly, cooperative.  Mood was presented as euthymic with full and reactive affect.  The Veteran denied suicidal intent or planning, denied homicidal ideation, denied hallucinations, and denied delusions.  Attention, memory, and judgment appeared to be within normal limits.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, chronic.  Global Assessment of Functioning (GAF) was 75.  The examiner specifically noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.  Further, the examiner noted that there was no reduced reliability and productivity due to mental disorder symptoms, no occasional decrease in work efficiency and there are no intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  The examiner noted that because the Veteran's Global Assessment of Functioning (GAF) was 75, the Veteran's symptoms did not interfere significantly with current and past occupational and social functioning.  

In sum, there is no evidence of record to show that the Veteran's psychiatric symptoms are more than moderate.  Global Assessment of Functioning (GAF) scores have never been shown to be lower than 60 at any time during the appeal period.  The Veteran has never experienced deficiencies in most areas.  He has good family relations, his judgment and thinking are unremarkable.  On only one occasion, he was noted to have fair judgment, however, the other assessments found his judgment to be intact or within normal limits.  Although he has a depressed mood, he has never exhibited suicidal or homicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He does not exhibit impaired impulse control, there is no spatial disorientation, or neglect of personal appearance.  Moreover, an inability to establish and maintain effective relationships is not shown as he reported that he got along with his children and friends outside the family.  In addition, he was a deacon at his church.     

The Veteran has had a difficult time adapting to his multiple myeloma and other physical ailments; however, this adjustment disorder has never been described by medical professionals as severe.  The service-connected psychiatric disability is adequately compensated for by the assignment of the currently assigned 50 percent rating.  The Veteran's statements regarding his symptoms are considered competent, credible, and probative, however, the totality of the evidence, as discussed above, shows that a higher rating is not warranted.  Further, staged ratings are not for assignment as there is no time during the appeal period during which the psychiatric disability warrants a higher rating.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected disorder and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The preponderance of the evidence is against the assignment of a rating in excess of 50 percent for the service-connected psychiatric disorder; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

IV.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected disabilities under consideration here are exceptional or render impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the signs and symptoms shown in this case as was discussed above.  Importantly, the Veteran has explained that he stopped working when he was diagnosed with multiple myeloma in 2004.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for a sinus disorder is denied.

A compensable disability rating for the service-connected  hemorrhoids is denied.

Compensable disability ratings for the service-connected scars associated with the lacerations of the head, neck and torso (other than the scar on the left side of the mouth) are denied.  

An increased disability rating in excess of 30 percent for the service-connected left ventricular hypertrophy is denied.

An initial disability rating in excess of 50 percent for the service-connected acquired psychiatric disorder is denied.  


REMAND

The Veteran seeks service connection for headaches; a disability rating in excess of 10 percent for the service-connected facial scar at the left side of the mouth, a disability rating in excess of 20 percent for the service-connected hypertension and asserts that he is entitled to SMC based on the need for regular aid and attendance.  

The Veteran was treated for headaches during service.  An assessment of sinusitis was noted in September 1974 when the Veteran presented with runny nose, headache around the eyes.  Additionally, the Veteran presented with complaints of headaches times five months in July 1975.  The headaches began in the back of the head.  The impression was headache of undetermined etiology and Darvocet was prescribed.  Two days later, the Veteran again presented with a headache that had gotten progressively worse.  He reported that his headaches had become more frequent over the past year.  No precipitating factors except loud noise bothered him.  Tympanic membranes were clear, fundi benign, pharynx was clear.  Neurological exam was grossly intact.  The Veteran was prescribed Fiorinal for the headaches.  

In July 1981, the Veteran was treated for headache associated with chest pain, coughing, sore throat and sinus congestion.  The assessment was viral syndrome.  

At the Veteran's VA examinations in January 2009 and May 2010, the VA examiner opined that the Veteran's complaint of headaches in 1975 was unrelated to any current headache disability and the RO denied the Veteran's claim on this basis.  

However, the VA examiner's opinion is inadequate.  The VA examiner did not take into consideration the Veteran's self-reported history of continuity of symptoms since service, or the documented history noted in the STRs.  The STRs from 1975 clearly note that the Veteran had a 5-month history of headaches, and then note the Veteran's reports of his headaches worsening "over the past year."  

Despite the Veteran's in-service report of headaches that were clearly ongoing and not a one-time event, the examiner in 2009 and 2010 based his opinion on a one-time complaint of headaches in 1975.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in January 2009 and May 2010, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current headache disability.  That was not accomplished with respect to the VA examinations conducted pursuant to the October 2008 remand instructions.  

In light of the foregoing, the matter must be remanded to the RO again to schedule the Veteran for another VA examination to determine the likely etiology of the Veteran's reported headaches, which have been recently noted by a private doctor in 2007 to be neurovascular in nature.  

The Veteran also seeks a rating in excess of 10 percent for the service-connected facial scar at the left side of the mouth.  The record reflects that during service, the Veteran's wife injured him with a knife during a domestic dispute that resulted in several lacerations to the head, neck and torso.  Service connection was established for the residual scars with a noncompensable rating assigned, effective from February 2005.  The Veteran disagreed with the noncompensable ratings assigned and this appeal ensued.  During the course of the appeal, the RO issued a rating decision granting service connection for scar, left side of mouth, with an evaluation of 10 percent, effective from February 15, 2005.  The RO's "separate grant of service connection" was based on a finding that the scar on the left side of the mouth was the only scar of the 13 scars identified that met the criteria for the assignment of a compensable (10 percent) rating based on disfigurement of the head, face or neck.  However, service connection had already been established for this scar as a residual of entire disability of "residuals of lacerations (scars) of the head, neck and torso", and as such, the claim on appeal should have been considered as one for an increased rating, and not one of service connection.  In turn, given the increased rating of 10 percent, which is not considered a complete grant of benefits sought on appeal with regard to the service-connected scar of the left side of the mouth, the matter remains in appellate status.  In addition, the RO assigned separate ratings for left ventricular hypertrophy and hypertension which were previously rated as one disability and assigned a single 30 percent evaluation.  

Because these issues were in appellate status before the assignment of a 10 percent rating for the scar of the left side of the mouth and the assignment of a 20 percent rating for hypertension, they continue in appellate status as these ratings do not represent a complete grant of benefits on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO incorrectly considered the claims as claims for service connection and found that the award was a complete grant of benefits.  As such, the RO must now issue a supplemental statement of the case (SSOC) in accordance with 38 C.F.R. § 19.31 to inform the Veteran of a material change in the status of his claim with respect to this issue and to allow him an appropriate amount of time to respond.  

Regarding the claim for SMC based on the need for aid and attendance, this claim is deferred because it is inextricably intertwined with an issue pending at the RO.  Furthermore, the medical evidence of record in this case clearly shows that the Veteran is not in need of regular aid an attendance.  At January 2009 and May 2010 examinations, the examiner specifically noted that the Veteran arrived to the examination by private vehicle.  He was able to leave the home as he desired.  He drove and was able to protect himself from the hazards and danger of daily environment and living.  He was ambulatory.  He reportedly walked daily at least 30 minutes without difficulty and without assistance.  He was therefore not permanently bedridden.  He had neither been hospitalized nor required rehabilitation during the prior 12-month period and did not required the use of assistance of another in attending to his activities of daily living.  He was able to self-feed, fasten his own clothing, bath, shave, toilet and ambulate without difficulty.  During a typical day, he walked and read.  He was active in church.  On physical examination, he was well-developed and well-nourished.  The Veteran was alert and coherent and appeared capable of managing his own finances.  The examiner concluded that since the Veteran was capable of performing all activities of daily living, was ambulatory, drove, and left the home at will, he was not in need of aid and attendance.  

Thus, the medical evidence of record is inconsistent with the need for aid and attendance; however, the Veteran is currently in receipt of a TDIU, and may have additional service-connected disabilities combining to 60 percent.  The RO established entitlement to a TDIU because the Veteran was "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  However, the RO never specifically addressed what service-connected disabilities rendered the Veteran unemployable and the Veteran has admitted that he stopped working when he was diagnosed with multiple myeloma.  As such, the RO must first determine on what basis the TDIU was assigned before the issue of whether SMC is warranted can be addressed.  Thus, the matter is remanded to afford the RO for clarification and any development deemed appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain all private treatment records and VA records, if any, identified by the Veteran not already of record pertaining to treatment of the Veteran's headaches, scar of the left side of the mouth and hypertension.  If any records identified by the Veteran are not ultimately located, he must be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and likely etiology of the Veteran's headaches.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed headaches.  The examiner should opine as to whether the Veteran's headache disability, at least as likely as not (a probability of 50 percent or greater) had its onset during service, or to a compensable degree within the first post-service year.  In so opining, the examiner should consider the service treatment records which show complaints of headaches of a long standing duration, pertinent VA and private medical evidence in the claims file, as well as any additional evidence obtained in conjunction with the remand.  In particular, the examiner should consider the Veteran's contentions that his headaches began during service.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Following completion of the development requested, and any additional development deemed appropriate, including, but not limited to determining on what basis the TDIU was established, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which should include the issues of entitlement to a rating in excess of 10 percent for the service-connected facial scar at the left side of the mouth and in excess of 20 percent for hypertension, and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


